Exhibit 10.18

ZEP INC.

SEVERANCE AGREEMENT

THIS AGREEMENT (the “Agreement”), made and entered into as of this          day
of                     , 2007, by and between ZEP INC., a Delaware corporation
(the “Company”), and                      (the “Executive”).

WITNESSETH:

WHEREAS, Executive is a key employee of the Company and an integral part of the
Company’s management; and

WHEREAS, the Company desires to provide the Executive with certain benefits if
the Executive’s employment is terminated involuntarily under certain
circumstances; and

WHEREAS, the Company and the Executive have determined it is in their mutual
best interests to enter into this Agreement;

NOW, THEREFORE, the parties hereby agree as follows:

 

  1. TERM OF AGREEMENT

Unless earlier terminated as hereinafter provided, this Agreement shall commence
on the date hereof and shall be for a rolling, two-year term (the “Term”) and
shall be deemed to extend automatically, without further action by either the
Company or Executive, each day for an additional day, such that the remaining
term of the Agreement shall continue to be two years; provided, however, that
either party may, by written notice to the other, cause this Agreement to cease
to extend automatically and, upon such notice, the “Term” of this Agreement
shall be the two-year period following the date of such notice and this
Agreement shall terminate upon the expiration of such Term; provided, further,
that in the event of a Change in Control (as defined in Section 2.3 below), the
Term of this Agreement shall not expire prior to the expiration of three
(3) years after the occurrence of a Change in Control. This Agreement shall not
be considered an employment agreement and in no way guarantees Executive the
right to continue in the employment of the Company or its affiliates.
Executive’s employment is considered employment at will, subject to Executive’s
right to receive payments and benefits upon certain terminations of employment
as provided below.

As of the date hereof, this Agreement is intended to, and shall, supersede and
replace in its entirety the severance agreement, dated as of
                    , and the severance obligations contained in any employment
letter agreement between Executive and the Company (or a predecessor to the
Company).

 

  2. DEFINITIONS. For purposes of this Agreement, the following terms shall have
the meanings specified below:

2.1 “Board” or “Board of Directors”. The Board of Directors of Zep Inc., or its
successor.



--------------------------------------------------------------------------------

2.2 “Cause”. The involuntary termination of Executive by the Company for the
following reasons shall constitute a termination for Cause:

a. If termination shall have been the result of an act or acts by the Executive
which have been found in an applicable court of law to constitute a felony
(other than traffic-related offenses);

b. If termination shall have been the result of an act or acts by the Executive
which are in the good faith judgment of the Company to be in violation of law or
of written policies of the Company and which result in material injury to the
Company;

c. If termination shall have been the result of an act or acts of dishonesty by
the Executive resulting or intended to result directly or indirectly in gain or
personal enrichment to the Executive at the expense of the Company; or

d. Upon the continued failure by the Executive substantially to perform the
duties reasonably assigned to Executive given Executive’s training and
experience (other than any such failure resulting from incapacity due to mental
or physical illness not constituting a Disability, as defined herein), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed his duties, and such
failure results in material injury to the Company.

If Executive’s employment is terminated for any reason, the supervising
executive to whom Executive directly reports (the “Supervising Executive”) shall
make an initial determination whether or not the termination was for Cause. If
the Supervising Executive determines that the termination was for Cause, then,
within ten (10) days of such termination, the Company shall provide written
notice to the Executive indicating that the termination was for Cause and noting
that benefits will not be made available to the Executive pursuant to this
Agreement.

2.3 “Change in Control”. For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:

a. The acquisition (other than from the Company in an acquisition that is
approved by the Incumbent Board, as defined herein) by any “Person” (as the term
person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding voting securities; or

b. The individuals who, as of October 31, 2007, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board; or

 

2



--------------------------------------------------------------------------------

c. Consummation of a merger or consolidation involving the Company if the
stockholders of the Company, immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation; or

d. Consummation of a complete liquidation or dissolution of the Company or of
the sale or other disposition of all or substantially all of the assets of the
Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section 2.3, solely because twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

2.4 “Change in Control Agreement”. An agreement between Executive and the
Company providing for the payment of compensation and benefits to Executive in
the event of Executive’s termination of employment under certain circumstances
following a “change in control” of the Company (as defined in such agreement).

2.5 “Company”. Zep Inc., a Delaware corporation, or any successor to its
business and/or assets.

2.6 “Date of Termination”. The date specified in the Notice of Termination
(which may be immediate) as the date upon which the Executive’s employment with
the Company is to cease.

2.7 “Disability”. Disability shall have the meaning ascribed to such term in the
Company’s long-term disability plan covering the Executive, or in the absence of
such plan, a meaning consistent with Section 22(e)(3) of the Code. The
determination of Disability shall be made by the Company in a manner consistent
with the requirements of Section 409A.

2.8 “Good Reason”. A “Good Reason” for termination by Executive of Executive’s
employment with the Company shall mean the occurrence during the Term after the
occurrence of a Change in Control, without Executive’s express consent, of any
of the following acts by the Company, or failures by the Company to act, and
such act or failure to act has not been corrected within thirty (30) days after
written notice of such act, or failure to act, is given by Executive to the
Company:

a. an adverse change in Executive’s title or position in the Company from
Executive’s title or position immediately prior to the Change in Control which
represents a demotion;

 

3



--------------------------------------------------------------------------------

b. the Company’s requiring Executive to be based more than 50 miles from the
primary workplace where Executive is based immediately prior to the Change in
Control, except for reasonably required travel on the Company’s business which
is not significantly greater than such travel requirements prior to the Change
in Control;

c. a reduction in base salary and target bonus opportunity (not the bonus
actually earned) below the level in effect immediately prior to the Change in
Control, unless such reduction is consistent with reductions being made at the
same time for other officers of the Company in comparable positions;

d. a material reduction in the aggregate benefits provided to Executive by the
Company under its “employee benefits plans,” as defined in Section 3(3) of
ERISA, immediately prior to the Change in Control, except in connection with a
reduction in such benefits which is consistent with reductions being made at the
same time for other officers of the Company in comparable positions;

e. an insolvency or bankruptcy filing by the Company; or

f. a material breach by the Company of this Agreement.

2.9 “Notice of Termination”. A written notice from one party to the other party
specifying the Date of Termination and which sets forth in reasonable detail the
facts and circumstances relating to the basis for termination of Executive’s
employment.

2.10 “Section 409A”. Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and rulings thereunder.

2.11 “Severance Period”. A period equal to the lesser of
(i)                      months from the Executive’s Date of Termination or
(ii) the number of months (rounded to the nearest month) from the Executive’s
Date of Termination until the date he attains age 65.

 

  3. SCOPE OF AGREEMENT.

This Agreement provides for the payment of compensation and benefits to
Executive in the event his employment (i) is involuntarily terminated by the
Company without Cause, or (ii) is terminated by Executive for Good Reason. If
Executive is terminated by the Company for Cause, dies, incurs a Disability or
voluntarily terminates employment (other than for Good Reason), this Agreement
shall terminate, and Executive shall be entitled to no payments of compensation
or benefits pursuant to the terms of this Agreement; provided that in such
events, Executive will be entitled to whatever benefits are payable pursuant to
the terms of any health, life insurance, disability, welfare, retirement,
deferred compensation, or other plan or program maintained by the Company.

If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under a Change in
Control Agreement, Executive shall be entitled to receive benefits under
whichever agreement provides Executive the greater aggregate compensation and
benefits (and not under the other agreement) and there shall be no duplication
of benefits.

 

4



--------------------------------------------------------------------------------

  4. BENEFITS UPON INVOLUNTARY TERMINATION WITHOUT CAUSE BY THE COMPANY OR FOR
GOOD REASON

If Executive’s employment is involuntarily terminated by the Company during the
term of this Agreement without Cause (and such termination does not arise as a
result of Executive’s death or Disability), or if Executive terminates his
employment for Good Reason, the Executive shall be entitled to the compensation
and benefits described below, provided that Executive, as described in
Section 4.7, executes a valid release of claims in such form as may be required
by the Company. In the event Executive is terminated without Cause or Executive
terminates his employment for Good Reason, the Company may, in its discretion
and to provide equitable treatment, grant benefits to Executive in addition to
those provided below in circumstances where Executive suffers a diminution of
projected benefits as a result of Executive’s termination prior to attainment of
age 65, including without limitation, additional retirement benefits, provided
that any such grant of additional benefits shall be consistent with the
requirements of Section 409A and no such grant shall be made which would violate
Section 409A and the regulations and rulings thereunder.

4.1 Base Salary. Executive shall continue to receive his Base Salary (subject to
withholding of all applicable taxes) for the entire Severance Period (as defined
in Section 2.11 above), payable in the same manner as it was being paid on his
Date of Termination.

4.2 Annual Bonus. Executive shall be paid a bonus in an amount equal to the
greater of (i) the annual incentive bonus that would be paid or payable to
Executive for the fiscal year of the Company during which Executive’s Date of
Termination occurs under the Company’s annual incentive plan (“Incentive Plan”),
assuming the target level(s) of performance had been met for such fiscal year,
multiplied by a fraction (the “Pro Rata Fraction”), the numerator of which is
the number of days that have elapsed in the then current fiscal year through
Executive’s Date of Termination and the denominator of which is 365, or (ii) the
annual incentive bonus that would be paid or payable to Executive for the fiscal
year of the Company during which Executive’s Date of Termination occurs under
the Incentive Plan based upon the Company’s actual performance for such fiscal
year, multiplied by the Pro Rata Factor. The bonus amount determined pursuant to
Section 4.2(i) shall be paid to Executive within ten (10) days of Executive’s
Date of Termination and any additional amount payable pursuant to
Section 4.2(ii) shall be payable at the same time as bonuses are payable to
other executive under the Incentive Plan. In the event Executive becomes
entitled to a bonus under this Section 4.2 and under the Incentive Plan in
connection with a Change in Control, Executive shall be entitled to receive
whichever bonus amount is greater and Executive shall not receive a duplicate
bonus for the same fiscal year (or portion of a fiscal year).

4.3 Restricted Stock. Any Restricted Stock granted to Executive under the Acuity
Brands, Inc. Long-Term Incentive Plan (“LTIP”) for which the specific
performance targets have been achieved and a Vesting Start Date (as defined in
the agreement granting the Restricted Stock to Executive, the “Restricted Stock
Agreement”) has been established as of Executive’s Date of Termination shall
become fully vested and nonforfeitable as of Executive’s Date of Termination and
subject to the proviso at the end of this sentence, all Restricted Stock

 

5



--------------------------------------------------------------------------------

for which a Vesting Start Date has not been established shall be immediately
forfeited; provided, that if the Restricted Stock Agreement granting the
Restricted Stock to Executive provides for more favorable continued vesting
after Executive’s Date of Termination, the provisions of such Restricted Stock
Agreement shall apply to the vesting of Executive’s Restricted Stock after
Executive’s termination. The Vested Value (as defined in the Restricted Stock
Agreement) of the shares of Restricted Stock vesting pursuant to this
Section 4.3 shall be delivered to Executive in the manner provided in
Section 2.2 of the Restricted Stock Agreement within ten (10) days of
Executive’s Date of Termination, using Executive’s Date of Termination as the
date for determining the Vested Value. This Section 4.3 does not apply to
Restricted Stock that only contains time-based vesting.

4.4 Health Care and Life Insurance. The health care (including dental and vision
coverage, if applicable) and term life insurance coverages provided to Executive
at his Date of Termination shall be continued at the same level as for active
executives and in the same manner as if his employment had not terminated,
beginning on the Date of Termination and ending on the last day of the Severance
Period. Any additional coverages Executive had at termination, including
dependent coverage, will also be continued for such period on the same terms, to
the extent permitted by the applicable policies or contracts. Any costs
Executive was paying for such coverages at the time of termination shall be paid
by Executive by separate check payable to the Company each month in advance or,
at Executive’s election, may be deducted from his Base Salary payments under
Section 4.1. If the terms of the life insurance plan referred to in this
Section 4.4, or the laws applicable to such plan, do not permit continued
participation by Executive as required by this subsection, then the Company will
arrange for other coverage satisfactory to Executive at the Company’s expense
providing substantially identical benefits or, at the Company’s election, the
Company will pay Executive an amount each month during the Severance Period
equal to the costs to Executive for the coverage.

If the terms of the health care plan referred to in this Section 4.4 do not
permit continued participation by Executive as required by this subsection or if
the healthcare benefits to be provided to Executive and his dependents pursuant
to this Section 4.4 cannot be provided in a manner such that the benefit
payments will be tax-free to Executive and his dependents, then the Company
shall (A) pay to Executive each month during the Severance Period after
Executive’s Termination Date an amount equal to the monthly rate for COBRA
coverage under the healthcare plan that is then being paid by former active
employees for the level of coverage that applies to Executive and his
dependents, minus the amount active employees are then paying for such coverage,
and (B) permit Executive and his dependents to elect to participate in the
healthcare plan for the Severance Period upon payment of the applicable rate for
COBRA coverage during the Severance Period. A benefit provided under this
Section 4.4 shall cease if Executive obtains other employment and, as a result
of such employment, health care or life insurance benefits are available to
Executive. At the end of the Severance Period, Executive shall be entitled to
elect to continue health care coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), for the period required
by COBRA. In the event Executive’s employment is terminated following a Change
in Control under circumstances that entitle the Executive to benefits under this
Section 4.4, Executive shall be entitled to elect to continued health care
coverage under COBRA for a thirty-six (36)-month period after the end of the
Severance Period.

 

6



--------------------------------------------------------------------------------

4.5 Outplacement Services. Executive will be provided with customary
outplacement services by an outplacement firm selected by the Company for the
Severance Period, provided that the Company’s total cost for such services shall
not exceed an amount equal to ten percent (10%) of Executive’s Base Salary.

4.6 Other Benefits. Except as expressly provided herein, all other fringe
benefits provided to Executive as an active employee of the Company (e.g.,
401(k) plan, AD&D, car allowance, club dues, etc.), shall cease on his Date of
Termination, provided that any conversion or extension rights applicable to such
benefits shall be made available to Executive at his Date of Termination or when
such coverages otherwise cease at the end of the Severance Period. Except as
expressly provided herein, for all other plans sponsored by the Company, the
Executive’s employment shall be treated as terminated on his Date of Termination
and Executive’s right to benefits shall be determined under the terms of such
plans; provided, however, in no event will Executive be entitled to severance
payments or benefits under any other severance plan, policy, program or
agreement of the Company, except to the extent Executive is covered by a Change
in Control Agreement.

4.7 Release of Claims. To be entitled to any of the compensation and benefits
described above in this Section 4, Executive shall sign a release of claims
substantially in the form attached hereto as Exhibit A. No payments shall be
made under this Section 4 until such release has been properly executed and
delivered to the Company and until the expiration of the revocation period, if
any, provided under the release. If the release is not properly executed by the
Executive and delivered to the Company within the reasonable time periods
specified in the release, the Company’s obligations under this Section 4 will
terminate.

4.8 Section 409A. The Company shall have the authority to delay the commencement
of payments under this Section 4 to “key employees” of the Company (as
determined by the Company in accordance with procedures established by the
Company that are consistent with Section 409A) to a date which is six months
after the date of Executive’s Termination of Employment (and on such date the
payments that would otherwise have been made during such six-month period shall
be made) to the extent such delay is required under the provision of
Section 409A, provided that the Company and Executive may agree to take into
account any transitional rule available under Section 409A.

 

  5. CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION

5.1 Purpose and Reasonableness of Provisions. Executive acknowledges that, prior
to and during the Term of this Agreement, the Company has furnished and will
furnish to Executive Trade Secrets and Confidential Information which could be
used by Executive on behalf of a competitor of the Company or other person to
the Company’s substantial detriment. Moreover, the parties recognize that
Executive during the course of his employment with the Company may develop
important relationships with customers and others having valuable business
relationships with the Company. In view of the foregoing, Executive acknowledges
and agrees that the restrictive covenants contained in this Section 5 are
reasonably necessary to protect the Company’s legitimate business interests and
good will.

 

7



--------------------------------------------------------------------------------

5.2 Trade Secrets and Confidential Information. Executive agrees that he shall
protect the Company’s Trade Secrets (as defined in Section 5.10(b) below) and
Confidential Information (as defined in Section 5.10(a) below) and shall not
disclose to any Person, or otherwise use or disseminate, except in connection
with the performance of his duties for the Company, any Trade Secrets or
Confidential Information; provided, however, that Executive may make disclosures
required by a valid order or subpoena issued by a court or administrative agency
of competent jurisdiction, in which event Executive will promptly notify the
Company of such order or subpoena to provide the Company an opportunity to
protect its interests. Executive’s obligations under this Section 5.2 shall
apply during his employment and after his termination of employment, and shall
survive any expiration or termination of this Agreement, provided that Executive
may after such expiration or termination disclose Confidential Information with
the prior written consent of the Chief Executive Officer.

The Executive, during employment with the Company, will not offer, disclose or
use on Executive’s own behalf or on behalf of the Company, any information
Executive received prior to employment by the Company, which was supplied to
Executive confidentially or which Executive should reasonably know to be
confidential, to any persons, organization or entity other than the Company
without the written approval of such person, organization or entity.

5.3 Return of Property. Upon the termination his employment with the Company,
Executive agrees to deliver promptly to the Company all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents (including all such data and documents in
electronic form) supplied to or created by him in connection with his employment
hereunder (including all copies of the foregoing) in his possession or control,
and all of the Company’s equipment and other materials in his possession or
control. Executive’s obligations under this Section 5.3 shall survive any
expiration or termination of this Agreement.

5.4 Inventions. The Executive does hereby assign to the Company the entire
right, title and interest in any Invention which is made, conceived, either
solely or jointly with others, during employment with the Company. The Executive
agrees to promptly disclose to the Company all such Inventions. The Executive
will, if requested, promptly execute and deliver to the Company a specific
assignment of title for an Invention and will at the expense of the Company,
take all reasonably required action by the Company to patent, copyright or
otherwise protect the Invention.

5.5 Non-Competition. The Executive agrees that while employed by the Company and
for a period equal to the Severance Period thereafter, Executive shall comply
with the non-competition restrictions attached hereto as Exhibit B. The Company
and Executive recognize that Executive may experience periodic material changes
in his job title and/or to the duties, responsibilities or services that he is
called upon to perform on behalf of the Company. If Executive experiences such a
material change, the parties shall, as soon as is practicable, enter into a
signed, written addendum to Exhibit B hereto reflecting such material change.
Moreover, in the event of any material change in corporate organization
(including, without limitation, spin-offs, split-offs, or public offerings of
subsidiaries’ stock) on the part of the Direct Competitors set forth in Exhibit
B hereto, the parties agree to amend Exhibit B, as necessary, at the Company’s
request, in order to reflect such change. Upon execution, each such written

 

8



--------------------------------------------------------------------------------

modification to Exhibit B shall represent an enforceable amendment to this
Agreement and shall augment and supplant the definitions of the terms Executive
Services or Direct Competitor as set forth in Exhibit B hereto.

5.6 Non-Solicitation of Customers/Suppliers. The Executive agrees that during
the course of employment with the Company, and for a period equal to the
Severance Period thereafter, the Executive will not directly or indirectly
(i) divert or attempt to divert any person, concern or entity which is furnished
products or services by the Company from doing business with the Company or
otherwise change its relationship with the Company; or (ii) induce or attempt to
induce any customer, supplier or service provider to cease being a customer,
supplier or service provider of the Company or to otherwise change its
relationship with the Company.

5.7 Non-Solicitation of Employees. The Executive agrees that during the course
of employment with the Company, and for a period equal to the Severance Period
thereafter, the Executive shall not, directly or indirectly, whether on behalf
of the Executive or others, solicit, lure or attempt to hire away any of the
employees of the Company with whom the Executive interacted while employed with
the Company.

5.8 Injunctive Relief. Executive acknowledges that if he breaches or threatens
to breach any of the provisions of this Section 5, his actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages. Accordingly, if Executive breaches or threatens to breach any of the
provisions of this Section 5, the Company shall be entitled to seek injunctive
relief, in addition to any other rights or remedies the Company may have. The
existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of Executive’s agreements under this
Section 5.

5.9 Provisions Severable. If any provision in this Section 5 is determined to be
in violation of any law, rule or regulation or otherwise unenforceable, and
cannot be modified to be enforceable, such determination shall not affect the
validity of any other provisions of this Agreement, but such other provisions
shall remain in full force and effect. Each and every provision, paragraph and
subparagraph of this Section 5 is severable from the other provisions,
paragraphs and subparagraphs and constitutes a separate and distinct covenant.

5.10 Definitions. For purposes of this Section 5, the following definitions
shall apply:

a. “Confidential Information” means any and all information regarding the
business or affairs of the Company not generally known, including information
relating to research and development, operating systems, purchasing, accounting,
engineering, customers, marketing, manufacturing, suppliers, service providers,
merchandising, selling, leasing, servicing, finance and business systems and
techniques, information concerning customers of the Company and their systems
and applications. All information disclosed to Executive, or to which Executive
obtains access, whether originated by Executive or by others, during the period
of his employment, which he has reasonable basis to believe to be Confidential

 

9



--------------------------------------------------------------------------------

Information, or which is treated by the Company as being Confidential
Information, shall be presumed to be Confidential Information.

b. “Trade Secrets” means any business, scientific or technical information,
design, process, procedure, formula or improvement of the Company that is
valuable and not generally known to the Company’s competitors.

c. “Inventions” means contributions, discoveries, improvements and ideas and
works of authorship, whether or not patentable or copyrightable, and (i) which
relate directly to the business of the Company or (ii) which result from any
work performed by Executive or by Executive’s fellow employees for the Company
or (iii) for which equipment, supplies, facilities, Confidential Information or
Trade Secrets of the Company are used, or (iv) which is developed on the
Company’s time.

 

  6. MISCELLANEOUS

6.1 No Obligation to Mitigate. Executive shall not be required to mitigate the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer after the Date of Termination or otherwise,
except as provided in Section 4.4 with respect to benefits coverages.

6.2 Contract Non-Assignable. The parties acknowledge that this Agreement has
been entered into due to, among other things, the special skills and knowledge
of Executive, and agree that this Agreement may not be assigned or transferred
by Executive.

6.3 Successors; Binding Agreement.

a. In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or who acquires the stock of the Company,
to expressly assume and agree to perform this Agreement, in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.

b. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees.

6.4 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:

 

If to the Company:  

Zep Inc.

Attention: General Counsel

4401 Northside Parkway

 

10



--------------------------------------------------------------------------------

 

Suite 700

Atlanta, GA 30327-3093

If to the Executive:   To his last known address on file with the Company

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

6.5 Provisions Severable. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

6.6 Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

6.7 Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

6.8 Governing Law. The validity and effect of this Agreement shall be governed
by and be construed and enforced in accordance with the laws of the State of
Georgia.

6.9 Disputes; Legal Fees; Indemnification.

a. Disputes. All claims by Executive for compensation and benefits under this
Agreement shall be in writing and shall be directed to and be determined by the
Chief Executive Officer of the Company, or his designee, provided that such
designee shall not be the Supervising Executive (the Chief Executive Officer or
such designee is hereinafter referred to as the “Administrator”). Any denial by
the Administrator of a claim for benefits under this Agreement shall be provided
in writing to Executive within thirty (30) days of such decision and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Administrator shall afford a reasonable opportunity
to Executive for a review of its decision denying a claim and shall further
allow Executive to request in writing that the Administrator reconsider the
denial of the claim within sixty (60) days after notification by the
Administrator that Executive’s claim has been denied. To the extent permitted by
applicable law, any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Fulton County, Georgia, in accordance with the rules of the American Arbitration
Association then in effect for commercial arbitrations. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.

 

11



--------------------------------------------------------------------------------

b. Legal Fees. If the Company involuntarily terminates Executive without Cause
or Executive terminates his employment for Good Reason, then, in the event
Executive incurs legal fees and other expenses in seeking to obtain or to
enforce any rights or benefits provided by this Agreement and is successful to a
significant extent in obtaining or enforcing any such rights or benefits through
settlement, mediation, arbitration or otherwise, the Company shall promptly pay
Executive’s reasonable legal fees and expenses and related costs incurred in
enforcing this Agreement including, without limitation, attorneys fees and
expenses, experts fees and expenses, and investigative fees. Except to the
extent provided in the preceding sentence, each party shall pay its own legal
fees and other expenses associated with any dispute under this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXECUTIVE:

 

ZEP INC.

By:

 

 

 

12



--------------------------------------------------------------------------------

EXHIBIT A

TO ZEP INC.

SEVERANCE AGREEMENT

RELEASE OF CLAIMS

The undersigned, an Executive of Zep Inc. (the “Company”), having entered into
that certain Zep Inc. Severance Agreement (the “Agreement”) dated
                    , 2007, which Agreement is expressly incorporated herein by
reference, hereby enters into the following Release of Claims effective as of
the date listed below. Capitalized terms contained herein shall have the same
meaning as those defined terms set forth in the Agreement. This Release must be
executed and returned to Zep Inc., without modification, within thirty (30) days
of the date of the termination of Executive’s employment in order for Executive
to receive any of the compensation and benefits set forth in section 4 of the
Agreement.

For the consideration set forth in the Agreement, including the various actual
and prospective benefits described therein, which are more than I would
otherwise have received in the event of my severance from the Company, I hereby
release the Company, its current and former parents, subsidiaries, divisions,
and affiliates, and their current or former directors, employees and agents and
related parties from all known or unknown claims, if any, that I presently could
have against any of them, including (but not limited to) all known or unknown
claims arising out of my employment with the Company or my termination
therefrom, except Age Discrimination in Employment Act claims, of which I have
none. I promise never to file any lawsuit based on a claim purportedly released
by this Release. I further promise never to seek any damages, remedies, or other
relief for myself personally (any right to which I hereby waive) by prosecuting
a charge with any administrative agency with respect to any claim purportedly
released by this Release. I acknowledge and understand that this Release is
binding upon my heirs and personal representatives. This Release, together with
the Agreement, sets forth the entire agreement between the Company and me
pertaining to the subject matter hereof and fully supersedes any and all prior
agreements or understandings between us pertaining thereto.

I have carefully read this Release, I fully understand what it means, and I am
entering into it voluntarily.

 

 

    

 

Date      Signature of Executive     

 

     Print Name

 

13



--------------------------------------------------------------------------------

EXHIBIT B

TO ZEP INC.

SEVERANCE AGREEMENT

AGREED NON-COMPETITION RESTRICTIONS NEGOTIATED AND

CONSENTED TO IN CONSIDERATION FOR SEVERANCE AGREEMENT

 

  1. DEFINITIONS

Capitalized terms contained herein shall have the same meaning as those defined
terms set forth in the Severance Agreement. In addition, the following terms
used in this Exhibit “B” shall have the following meanings:

(A) “Direct Competitor” means the following entities: (1) Ecolab Inc.;
(2) JohnsonDiversey Inc; (3) NCH Corporation; (4) State Industrial Products
Corporation; (5) Rochester Midland Corporation; (6) Amrep, Inc.; and (7) Ondeo
Nalco Company, as well as any of their respective affiliates, subsidiaries
and/or parent companies that are either located or transact business within the
United States of America, but only to the extent each, and only with respect to
the business operation which, engages in the manufacture and/or sale of one or
more of the following classes of products: specialty chemical products,
cleaners, degreasers, absorbants, sanitizers, deodorizers, polishes, floor
finishes, sealants, lubricants, disinfectants, janitorial supplies, paint
strippers, paint removers, rust strippers, soaps and detergents, bleaches,
fabric softeners, liquid sweeping compounds, aerosol gasket forming
compositions, non-slip adhesive film for brakes, tire and rubber mat dressings,
floor waxes, asphalt and tar removers, concrete removers, vehicle drying agents,
vehicle rain repellant and glass treatment, steam cleaning compositions,
chemical preparations for unclogging pipes and septic tank cleaning, spill
treatments, anti-seize compounds, treatment products for hazardous solvents,
pesticides, pest control products and/or drain care products, preparations for
killing weeds, fungicides, herbicides, rodenticides, vermicides, insect
repellants, ground control chemicals, power operated industrial and commercial
cleaning equipment (namely, sprayers, fog sprayers, steam cleaning machines,
pressure washers, and air agitation cleaners and pumps for use in connection
therewith, steam cleaners, vacuum cleaners, carpet cleaning and shampooing
machines, floor cleaning and polishing machines and parts associated therewith),
or manually operated cleaning equipment and accessories (namely, brooms,
dustpans, scrubbing brushes, mops, squeegees, dispensers for floor wax, buckets,
mop wringers, sponges, scouring pads, plastic janitorial mats, wiping cloths,
steel wool, chamois skins, soap and chemical dispensers, towel and sanitary
napkin dispensers, cleaning gloves, pails and parts therefore, and waste
receptacles);

(B) “Executive Services” means those principal duties and responsibilities that
Executive performs on behalf of the Company during his employment, consistent
with the Position Description covering Executive’s job position, as of the date
hereof. As                                         , Executive: (1) [To Be Added
For Specific Executive]

 

   Page 1 of  3    Executive’s Initials:             



--------------------------------------------------------------------------------

(C) “Restricted Period” means the “Severance Period” in the Severance Agreement,
namely, a period equal to the lesser of (i)                      months from the
Executive’s Date of Termination or (ii) the number of months (rounded to the
nearest month) from the Executive’s Date of Termination until the date he
attains age 65.

 

  2. ACKNOWLEDGEMENTS

Executive acknowledges that during the period of his employment with the Company
as the                                         , he has and will render
executive, strategic and managerial services, including the Executive Services,
to and for the Company throughout the United States, which are special, unusual,
extraordinary, and of peculiar value to the Company. Executive further
acknowledges that the services he performs on behalf of the Company, including
the Executive Services, are at a senior managerial level and are not limited in
their territorial scope to any particular city, state, or region, but instead
have nationwide impact throughout the United States. Executive further
acknowledges and agrees that: (a) the Company’s business is, at the very least,
national in scope; (b) these restrictions are reasonable and necessary to
protect the Confidential Information, business relationships, and goodwill of
the Company; and (c) should Executive engage in or threaten to engage in
activities in violation of these restrictions, it would cause the Company
irreparable harm which would not be adequately and fully redressed by the
payment of damages to the Company. In addition to other remedies available to
the Company, the Company shall accordingly be entitled to injunctive relief in
any court of competent jurisdiction for any actual or threatened breach by
Executive of the provisions of this Exhibit B. Executive further acknowledges
that he will not be entitled to any compensation or benefits from the Company or
any of its affiliates in the event of a final non-appealable judgment that he
materially breached his duties or obligations under this Exhibit B.

 

  3. NON-COMPETITION

Executive agrees that while employed by the Company and for a period equal to
the Restricted Period thereafter, but only for such period as Base Salary is
paid to Executive under Section 4.1 of the Severance Agreement, he will not,
directly (i.e., as an officer or employee) or indirectly (i.e., as an
independent contractor, consultant, advisor, board member, agent, shareholder,
investor, joint venturer, or partner), engage in, provide or perform any of the
Executive Services on behalf of any Direct Competitor anywhere within the United
States. Nothing in this provision shall divest Executive from the right to
acquire as a passive investor (with no involvement in the operations or
management of the business) up to 1% of any class of securities which is:
(i) issued by any Direct Competitor, and (ii) publicly traded on a national
securities exchange or over-the-counter market.

 

  4. SEPARABILITY

Executive acknowledges that the foregoing non-competition covenant is a separate
and distinct obligation of Executive and is deemed to be separable from the
remaining covenants of the Severance Agreement. If any of the provisions of the
foregoing covenant should ever be deemed to exceed the time, geographic,
product, or other limitations permitted by applicable law in any jurisdiction,
then such provisions shall be deemed reformed in such jurisdiction to the
maximum time, geographic, product, or other limitations permitted by applicable
law. If any

 

   Page 2 of  3    Executive’s Initials:             



--------------------------------------------------------------------------------

particular provision of the foregoing covenant is held to be invalid, the
remainder of the covenant and the remaining obligations of the Severance
Agreement shall not be affected thereby and shall remain in full force and
effect.

 

  5. ENTIRE AGREEMENT

This non-competition covenant, together with the provisions set forth in
Section 5.5 of the Agreement, constitute the entire agreement between the
parties hereto with respect to non-competition, and supersede any and all prior
communications, agreements and understandings, written or oral, with respect to
Executive’s non-competition obligations. No provision of this Exhibit B may be
modified, waived or discharged unless such waiver, modification or discharge is
approved and agreed to in writing by both parties hereto. Failure of either
party to insist, in one or more instances, on performance by the other in strict
accordance with the terms and conditions of this Exhibit B shall not be deemed a
waiver or relinquishment of any right granted in this Exhibit B or the future
performance of any such term or condition or of any other term or condition of
this Exhibit B, unless such waiver is contained in a writing signed by the party
making the waiver. No agreements or representations, oral or otherwise, express
or implied, with respect to Executive’s non-competition obligations have been
made by either party which are not set forth expressly in this Exhibit B and/or
in the Agreement.

 

   Page 3 of  3    Executive’s Initials:             



--------------------------------------------------------------------------------

Schedule of Executive Officer/Director Participants

in Severance Agreement

Mark R. Bachmann

Cedric M. Brown

William A. (Bill) Holl

John K. Morgan

C. Francis Whitaker, III